KRESSEL, Chief Judge,
dissenting.
The majority has done an admirable job of reviewing the split of authority on the issue presented here, none of which admittedly is binding, and picking the line of cases which it feels provides the fair result for this case. I concede that the result reached is appealing. I think that in reaching it, the majority has departed from well established principles of interpretation and, as a result, has essentially engaged in the legislative process.
Federal courts are frequently called upon to interpret state statutes. Often, we-are aided in that endeavor by decisions from the highest courts of the states involved. Unfortunately, that is not always true and this case falls into this latter unfortunate category. Like the majority, I was unable to find any Nebraska Supreme Court opinions interpreting the statute upon which this appeal turns. “When presented with a question of state law, upon which the state’s highest court has not yet ruled, the onus falls to [the federal court] to determine what that court [the state supreme court] would do, were it presented with the question.” Lincoln Benefit Life Co. v. Edwards, 243 F.3d 457, 465 (8th Cir.2001) (quoting from Lindsay Mfg. Co. v. Hartford Accident & Indem. Co., 118 F.3d 1263, 1267-1268 (8th Cir.1997)).
While the Nebraska Supreme Court has not interpreted this statute, it does inform us that:
In the absence of anything to the contrary, statutory language is to be given its plain and ordinary meaning; an appellate court will not resort to interpretation to ascertain the meaning of statutory words which are plain, direct, and unambiguous.
Ferguson v. Union Pacific Railroad Co., 258 Neb. 78, 601 N.W.2d 907 (1999).
Neb.Rev.Stat. § 52-201, which is the statute upon which Bellamy’s relies, deals with the situation where the artisan has parted with possession. Neb.Rev.Stat. § 52-202 deals with a situation of a person who repairs farm implements “in cases when he or she has parted with the possession of such property.” I feel that the majority has engaged in legislative function by adding to § 52-201, the concept of continued perfection, notwithstanding loss of possession. While it is a rule that results in a fair outcome in this appeal, it may not be fair in other circumstances. I could imagine a situation, for example, where the debtor, after he had used equipment, sold it to a bona fide purchaser who is aware of the security interest in the equipment, but unaware of Bellamy’s claim of an artisan’s lien. The majority’s holding would seem to indicate that the purchaser purchased the equipment subject to Bellamy’s lien. Somehow, this seems unfair. I think the balancing of these sorts of issues and the proper solutions are best left to the Unicameral.
*499Since I think the Nebraska statute unequivocally provides for a first priority possessory hen only until possession is lost, I would hold that the bankruptcy court correctly held that Genoa National Bank’s perfected security interest has priority over Bellamy’s lien and would affirm.